Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 9/14/2021.  Currently, claims 1-20 are pending.

Claim Objections
Claims 1, 8-10, 11 and 15 are objected to because of the following informalities:
In claim 1, line 13, the claimed limitation “the at least one named entity” should be changed to “at least one named entity”.
In claim 1, lines 15-16, the claimed limitation “the at least one user preference” should be changed to “at least one user preference”.
In claim 8, line 7, the claimed limitation “a plurality of conversations to replay” should be changed to “the plurality of conversations to replay”.
In claim 9, line 2, the claimed limitation “the at least one entity” should be changed to “the at least one named entity”.
In claim 10, lines 5-7, the claimed limitation “(i) each message associated with the plurality of named entities and (ii) the message received during the selected conversation with the selected agent” should be changed to “(i) the message associated with each of the plurality of named entities and (ii) the message received during the conversation with the selected agent”.
the at least one response” to be consistent with the at least one response taught in claim 11, line 4.
In claim 15, line 4, the claimed limitation “wherein the at least one entity” should be changed to “wherein the at least one named entity”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, line 2, the claimed limitation “the received message” lacks of antecedent basis.
In claim 15, line 2, the claimed limitation “the message” lacks of antecedent basis.

Allowable Subject Matter
Claims 1-20 would be allowable if the objection and the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are overcome.
The following is a statement of reasons for the indication of allowable subject matter:
A statement of reasons for the indication of allowable subject matter is included in the office action dated 6/14/2021.

Response to Arguments
In response to applicant’s arguments in pages 1 and 2, regarding to Claim Objections and Claims Rejections, applicant fails to fully amend all the claim objections and claim rejections to overcome the objections and the rejections set forth in the office action issued on 6/14/2021. The objections and rejections to the claims are maintained in this office action. The new claim objections and 112 rejections to the newly submitted amendments, is also made in this office action, refer to the claim objections and the 35 USC 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, rejections above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/KIM T NGUYEN/Primary Examiner, Art Unit 2454